               Case 18-11625-LSS              Doc 518-1        Filed 01/21/20        Page 1 of 3



                         IN THE UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF DELAWARE


In re:                                                     ) Chapter 11

TINTRI, INC.,r                                             ) Case No.: 18-11625(KJC)

                                   Debtor.                )
                                                             Objection Deadline: February 11, 2019 at 4:00 p.m.
                                                                     Hearing Date: Scheduled only if Necessary

     NOTICE OF SIXTH MONTHLY APPLICATION FOR COMPENSATION AND
    ~EIIl~I~i1I~SE1l~El~t`I' Q~ EX~'E1~1SES ~F ~ACNITI,SI~I S'TE11VG ZIEHL ~ JONES
     LLP, AS COUNSEL TO THE DEBTOR AND DEBTOR IN POSSESSION FOR
      THE PERIOD FROM DECEMBER 1,2018 THROUGH JANUARY 1Q, 2020

                 PLEASE TAKE NOTICE that on January 21, 2019, Pachulski Stang Ziehl &

Jones LLP, as counsel for the above captioned debtor (the "Debtor") filed the Sixth Monthly

Applicationfor Compensation and Reimbursement ofExpenses ofPachulski Stang Ziehl &Jones

LLP, as Counsel to the Debtor and DebtoN In Possessionfor the Period FNom DecembeN 1, 2018

through JanuaNy 10, 2020 (the "Application") seeking compensation for the reasonable and

necessary services rendered to the Debtor in the amount of $127,148.80(80% of $158,936.00),

and reimbursement for actual and necessary expenses in the amount of $9,159.07.

                 PI.~AS~ 'I'AK~ ~'iJR~H~R lOTO~'IC~ that the Application is submitted

pursuant to the O~de~ Establishing PNocedu~esfor Interim Coynpensation and Reimbursement of

Expenses ofPNofessionals [Docket No. 154](the "Interim Compensation Order").

                 PLEASE TAKE FURTHER NOTICE that any objection or response to the

Application must be made in writing, and be filed with the United States Bankruptcy Court for

the District of Delaware (the `Bankruptcy Court"), 824 North Market Street, 3'~d Floor,



1 The Debtor and the last four digits of its taxpayer identification numbers are (6978): The headquarters and service
address for the above-captioned Debtor is 303 Ravendale Dr., Mountain View, CA 94043.


DOGS DE221071.5 83990/002
                Case 18-11625-LSS     Doc 518-1     Filed 01/21/20    Page 2 of 3



Wilmington, Delaware 19801, on or before February 11, 2019, at 4:00 p.m. pre~~ailing

Eastern Time.                                                                   s

                  ~'LEAS~ TAKE FURTHER NOTICE that at the same time, you must also

serve a copy of the response or objection upon: (i) the Debtor, Tintri, Inc., 303 Ravendale Dr.,

Mountain View, CA 94943,(Attn: Robert J. Duffy); (ii) counsel to the Debtor and Debtor-in-

Possession, Pachulski Stang Ziehl &Jones LLP, 919 North Market Street, 17th Floor, P.O. Box

8705, Wilmington, DE 19899-8705 (Courier 19801),(Attn: John D. Fiero, Esq. and Colin R.

Robinson, Esq.); (iii) the Office of the United Stags Trlaste~, J. Caleb Boggs Federal Building,

844 N. King Street, Suite 2207, Lock Box 35, Wilmington, DE 19801, (Attn: Timothy J. Fox,

Esq.); (iv) counsel to the Official Committee of Unsecured Creditors, Womble Bond Dickinson

(US)LLP, 222 Delaware Avenue, Suite 1501, Wilmington, DE 19801,(Attn: Matthew P. Ward,

Esq. and Ericka F. Johnson, Esq.);(iv) counsel to the Silicon Valley Bank, Debtor's postpetition

senior secured lender,(a) Riemer &Braunstein LLP, Times Square Tower, Seven Times Square,

Suite 2506, New York, NY 10036 (Attn: Steven E. Fox, Esq.),(b) Riemer &Braunstein LLP,

Three Center Plaza, Suite 600, Boston, MA 02108 (Attn: Paul S. Samson, Esq.), and (c) Ashby

& Geddes, 500 Delaware Avenue, P.O. Box 1150, Wilmington, DE 19899 (Attn: Gregory A.

Taylor, Esq.); and (v) counsel to TriplePoint Capital LLC, Debtor's debior in possession lender,

(a) McDermott Will &Emery, 340 Madison Avenue, New York, NY 10173 (Attn: Riley T.

 Orloff, Esq.)(b) McDermott Will &Emery, 2049 Century Park East, Suite 3800, Los Angeles,

 CA 90067 (Attn: Gary B. Rosenbaum, Esq.), and (c) Polsinelli PC,222 Delaware Avenue, Suite

 1 101, Wilmington, DE 19801 (Attn: Stephen J. Astringer, Esq.).

                  PLEASE TAKE FURTHER NOTICE THAT IF NO OBJECTIONS ARE

 FILED AND SERVED IN ACCORDANCE WITH THE ABOVE PROCEDURES, THEN 80%

 OF FEES AND 100% OF THE EXPENSES REQUESTED IN THE APPLICATION MAY BE

                                               2
 DOCS DE:221071.5 83990/002
               Case 18-11625-LSS   Doc 518-1   Filed 01/21/20   Page 3 of 3



PAID PURSUANT TO THE INTERIM COMPENSATION ORDER WITHOUT FURTHER

HEARING OR ORDER OF THE COURT.

                 PLEASE TAKE FURTHER NOTICE THAT IF A TIMELY OBJECTION IS

FILED AND SERVED, THEN PAYMENT WILL BE MADE ACCORDING TO THE

PROCEDURES SET FORTH 1N THE INTERIM COMPENSATION ORDER.

                 ~'~.~A~E ~'A~ ~+'~TR~~I~Id 1~10'I'IC~ THAT A HEARING ON THE

APPLICATION WILL BE HELD ONLY IF OBJECTIONS OR RESPONSES ARE TIMELY

FILED.


Dated: January 21, 2020                PACHULSKI STANG ZIEHL &JONES LLP
      Wilmington, Delaware
                                       /s/Colin R. Robinson
                                       Henry C. Kevane(CA Bar No. 125757)
                                       John D. Fiero(CA Bar No. 136557)
                                       John W. Lucas(CA Bar No. 271038)
                                       James E. O'Neill(DE Bar No. 4042)
                                       Colin R. Robinson(DE Bar No. 5524)
                                       919 N. Market Street, 17t"Floor
                                       P. O. Box 8705
                                       Wilmington, DE 19899 (Courier 19801)
                                       Tel: (302)652-4100
                                       Fax:(302)652-4400
                                       E-mail: hkevane@pszjlaw.com
                                              jfiero@pszjlaw.com
                                              jlucas@pszjlaw.com
                                              joneill@pszjlaw.com
                                              crobinson@pszjlaw.com

                                       AttorneysfoN Debtor and DebtoN in Possession




                                          3
Rocs D~:aalo~i.s s39~oioo2
